ACCEPTED
                                                                                                     03-15-00280-CV
                                                                                                             8395164
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                               12/29/2015 2:44:03 PM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK


                                                    Lisa Bowlin Hobbs | Lisa@KuhnHobbs.com
                                              3307 Northland Drive, Suite 310 | Austin, Texas 78731
                                                                                 FILED IN
                                                              Tel 512.476.6003  | FaxOF
                                                                         3rd COURT      512.476.6002
                                                                                           APPEALS
                                                                              AUSTIN, TEXAS
                                                                        12/29/2015 2:44:03 PM
                                                                           JEFFREY D. KYLE
                                 December 29, 2015                               Clerk

Jeffrey D. Kyle, Clerk                                          via e-filing
Third Court of Appeals
209 West 14th Street, Room 101
Austin, Texas 78701

Re:   Nos. 03-15-00085-CV & No. 03-15-00280-CV; DeLitta v. Schaefer

Dear Mr. Kyle,

       On November 3, 2015, the Court abated the two above-referenced appeals to
allow the parties to proceed with settlement negotiations. The Court requested that, if
the parties had not finalized a settlement by December 29, 2015, the parties file a
report informing the Court of the status of the settlement negotiations.

       On October 20, 2015, the parties entered into a binding Rule 11 agreement that
resolved the litigation. Unfortunately, a significant dispute has arisen concerning the
agreement. A hearing is scheduled in the trial court on Schaefer’s Motion to Enforce
for February 17, 2016.

        Counsel suggests the case remain abated to allow the enforcement hearing to
proceed and requests until March 1, 2016 to further update the Court on the matter. I
have conferred with opposing counsel, and, though this letter was not prepared
jointly, they agree that continued abatement is warranted under the circumstances.

                                              Kindest Regards,
                                              Kuhn Hobbs PLLC


                                              By: __________________________
                                                   Lisa Bowlin Hobbs
c: Douglas R. Drucker & Kirby D. Hopkins, DRUCKER | HOPKINS (via e-service)